

116 HR 7491 IH: Energy Tax Credit Direct Payment Act of 2020
U.S. House of Representatives
2020-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7491IN THE HOUSE OF REPRESENTATIVESJuly 6, 2020Mr. Casten of Illinois introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the American Recovery and Reinvestment Tax Act of 2009 to revive the section 1603 program allowing the Secretary of the Treasury to convert certain clean energy tax credits into cash grants.1.Short titleThis Act may be cited as the Energy Tax Credit Direct Payment Act of 2020. 2.Section 1603 program revived(a)In generalSection 1603 of the American Recovery and Reinvestment Tax Act of 2009 is amended—(1)in subsection (a)—(A)in paragraph (1), by striking 2009 or 2010 and inserting 2020, and(B)in paragraph (2), by striking after 2010 and inserting after 2020 and by striking during 2009 or 2010 and inserting during 2020 or 2021,(2)in subsection (e)—(A)in paragraph (1), by striking January 1, 2013 and inserting January 1, 2021,(B)in paragraph (2), by inserting or in subparagraphs (5)(C) or (5)(E) of section 48(a) after section 45(d) and by striking January 1, 2014 and inserting January 1, 2021, (C)in paragraph (3), by inserting except those described in subparagraphs (5)(C) or (5)(E) of section 48(a) after section 48 and by striking January 1, 2017 and inserting January 1, 2022, and(3)in subsection (j), by striking before October 1, 2011 and inserting before October 1, 2022. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 